Citation Nr: 9921941	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-26 692	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed back 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1940 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the RO.  



FINDING OF FACT

The veteran's current back disability is not shown to be 
causally related to the injury he suffered in service or to 
have been caused or aggravated by his service-connected right 
shoulder condition.  



CONCLUSION OF LAW

The veteran's back condition is not due to disease or injury 
which incurred in or aggravated by service; nor is it 
proximately due to or result of the service-connected right 
shoulder condition.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the veteran's service medical records 
shows that he was struck by a motor vehicle in May 1943.  The 
veteran sustained a dislocation of the right shoulder and 
fracture of the right fibula.  Discharge examination in 
October 1944 noted the dislocated shoulder in the history 
section.  No abnormality of the musculoskeletal system was 
found.  

On his application for compensation received in March 1946, 
the veteran requested service connection for a dislocated 
right shoulder sustained in service in May 1943 and a fever 
condition sustained in October 1944.  The veteran also stated 
that he received in treatment for the right shoulder and back 
in September 1945.  

The veteran was granted service connection for the residuals 
of a dislocated right shoulder, effective from separation 
from service.  

The Board notes that the veteran has received extensive VA 
treatment for his service-connected right shoulder, since 
separation from service, particularly physical therapy.  

X-ray studies in March 1949 of the cervical and thoracic 
vertebrae were normal.  In June 1949, VA treatment records 
note that the veteran complained of right shoulder pain which 
extended down his back to the left side.  The diagnosis was 
that of supra-scapular myalgia and periarthritis of the right 
shoulder.  

An x-ray study in August 1952 of the cervical vertebrae was 
interpreted as being normal.  

An x-ray study of the thoracic vertebrae in March 1954 was 
interpreted as being normal.  A progress note also diagnosed 
a right lumbar, left thoracic kyphoscoliosis.  

A VA examination was conducted in March 1957.  Examination 
noted no deformity of the veteran's back; motion of the neck 
and back were full and painless.  The diagnosis was that of 
arthralgia of the shoulder, brachialgia and chronic 
fasciitis.  

A hearing before a Hearing Officer was conducted at the RO in 
May 1957.  The veteran testified that the pain and stiffness 
in his right shoulder and upper arm was getting worse the 
past 5 or 6 years, and "[t]his year it just hit me in the 
neck." See hearing transcript (T.) at 1.  

A VA examination was conducted in October 1962.  The veteran 
complained of soreness in the neck, arm and shoulder.  

An x-ray study in July 1966 of the cervical spine was 
interpreted as being normal.  

In July 1976, the veteran complained of neck pain.  An x-ray 
study of the cervical vertebrae noted mild narrowing of the 
disc space and minimal spondylosis of C5-C6, and some 
limitation of flexion and extension.  

In August 1977, the veteran experienced back pain after 
lifting a suitcase.  An x-ray study of the lumbosacral spine 
was normal.  The diagnosis was that of sciatica.  

In April 1988, the veteran received physical therapy to his 
low back.  

In July 1992, the veteran complained of low back pain of 15 
to 20 years duration.  A history of lumbar degenerative 
disease was noted.  An x-ray study of the lumbosacral spine 
noted mild anterior displacement of L4 in relation to L5.  

In June 1996, the veteran complained of back pain of 3 weeks 
duration.  Degenerative arthritis of the lumbar and thoracic 
spine was diagnosed by x-ray.  

A VA examination was conducted in July 1996.  The veteran 
complained of back pain and reported that he had sustained an 
injury to his back in service.  The diagnosis was that of 
history of low back pain.  

A computer axial tomography scan of the thoracic spine in 
October 1996 noted slight degenerative changes at the mid and 
lower thoracic vertebrae.  

A VA examination was conducted in November 1997.  The 
examiner commented that x-ray studies revealed that the 
veteran had extensive osteoarthritic changes in the entire 
spine and almost complete fusion of the thoracic vertebrae.  
The examiner also stated that ankylosing spondylitis, 
primarily of the thoracic spine, was the correct diagnosis of 
the veteran's spinal condition.  The examiner also noted that 
this condition began early in life and gradually worsened.  
Such a condition, according to the examiner, would not be 
related to the single incident of being struck by a motor 
vehicle in service.  

In statements and testimony the veteran essentially stated 
that he was treated for a neck condition in service as 
demonstrated by his entry on his application for benefits in 
March 1946, that he thought he had been in receipt of service 
connection for neck disability since separation from service 
and that, in any event, his service-connected right shoulder 
disability caused his neck condition.  

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to evidence of record that indicates that the 
veteran noted inservice treatment of a back condition on his 
application for benefits in March 1946 and has reported 
having a continuity of symptomatology of back problems since 
service.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991).   If arthritis is not diagnosed during service, but is 
present to a compensable degree within one year following 
separation from service, service connection is warranted.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (1998).  Secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice connected disorder which is 
proximately due to or the result of a service connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Savage v. Gober, 10 Vet. App. 489 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service or during an 
applicable presumption period.  Id.; Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  That evidence must be medical, unless 
it relates to a condition that may be attested to by lay 
observation, such as flat feet.  Savage.  

There is no medical evidence of record that the veteran had a 
back disability in service or that he manifested arthritis of 
the spine within one year of separation from service.  There 
is also no medical evidence to show that the veteran's 
service-connected right shoulder condition either caused or 
aggravated his claimed back condition.  The veteran, being a 
layman, has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board notes that the examiner 
who performed the November 1997 VA examination opined that 
the veteran's current spinal arthritis had no connection to 
his inservice accident.  

In this case, the veteran has presented only his lay opinions 
in regard to the relationship of any current spinal or back 
condition.  The Board notes in this regard that the medical 
evidence document back complaints per se beginning in the 
1950's.  His assertions concerning a continuity of back 
symptoms separate and distinct from those attributable to the 
service-connected shoulder condition since service are not 
supported by the medical evidence.  Competent medical 
evidence is required as this condition cannot be attested to 
by lay observation.  Savage v. Gober, 10 Vet. App. 489 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim for 
service connection for a back condition.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

Service connection for a claimed back condition is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

